5 F.3d 543NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Albert Richard SALMAN, Defendant-Appellant.
No. 92-10743.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1993.*Decided Sept. 3, 1993.

Before:  PREGERSON, BRUNETTI, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
In this pre-Guidelines case, Albert Salman appeals pro se his conviction following entry of a guilty plea to counterfeiting in violation of 18 U.S.C. Sec. 471.  Salman contends the district court erred by denying his postsentence motion to withdraw his guilty plea.  We dismiss the appeal for lack of jurisdiction.


3
The applicable version of Fed.R.Crim.P. 32(d) provides that, "after sentencing, 'a plea may be set aside only on direct appeal or by motion under 28 U.S.C. Sec. 2255.' "  United States v. Baker, 790 F.2d 1437, 1438 (9th Cir.1986) (quoting Fed.R.Crim.P. 32(d) (1983)).


4
On December 5, 1973, Salman entered a guilty plea to the offense of conviction.  On October 19, 1992, Salman filed a postsentence motion before the district court to withdraw his guilty plea.  The court entertained the motion and denied it.  Because Rule 32(d), however, limited Salman's avenues of relief to either a direct appeal or a 2255 motion, the district court erroneously entertained the motion.  See id. at 1438.  We lack jurisdiction to consider the merits of Salman's appeal from the court's denial of his motion.  See id.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3